Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
This action is responsive to the Amendment filed on 6/30/2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach encoding, … a transcript and text macros into vector representations; predicting a word by word report based upon, at least in part, the encoding; querying an attention mechanism based upon, at least in part, a decoder state; producing an attention distribution over an encoder output of the encoding based upon, at least in part, the querying of the attention mechanism; producing an interpolation of the encoder output as a context vector based upon, at least in part, the attention distribution; inputting both the context vector and a predicted word of the predicted word by word report as inputs into a decoder for report modeling, wherein an output of the decoder includes a location and content of text of a first text macro of the text macros associated with the context vector; and outputting the text of the first text macro associated with the context vector in the location of a report.
An updated search revealed prior art that teaches encoding, … a text transcript into vector representations; predicting a word by word report based upon, at least in part, the encoding; querying an attention mechanism based upon, at least in part, a decoder state; producing an attention distribution over an encoder output of the encoding based upon, at least in part, the querying of the attention mechanism; producing an interpolation of the encoder output as a context vector based upon, at least in part, the attention distribution; inputting both the context vector and a predicted word of the predicted word by word report as inputs into a decoder for report modeling, wherein an output of the decoder includes a location and content of text associated with the context vector; and outputting the text of the first text macro associated with the context vector in the location of a report, but is silent regarding text macros.
However the updated search did not reveal any other prior art teaching encoding, … a transcript and text macros into vector representations; predicting a word by word report based upon, at least in part, the encoding; querying an attention mechanism based upon, at least in part, a decoder state; producing an attention distribution over an encoder output of the encoding based upon, at least in part, the querying of the attention mechanism; producing an interpolation of the encoder output as a context vector based upon, at least in part, the attention distribution; inputting both the context vector and a predicted word of the predicted word by word report as inputs into a decoder for report modeling, wherein an output of the decoder includes a location and content of text of a first text macro of the text macros associated with the context vector; and outputting the text of the first text macro associated with the context vector in the location of a report.
(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178